ALLOWABILITY NOTICE

Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 05/26/2022 is acknowledged.  Claims 1, 3, 5, 6, and 14 have been amended.  Claims 2, 10-12, and 17-19 have been cancelled. Claims 1, 3, 5-8, 14-16, and 20 are pending in the application.  Applicant’s amendments to the claims have overcome the objections and 112(b) rejections previously set forth in the Final Office Action mailed 03/18/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marcus Mickney on 06/06/2022.

The claims have been amended as follows:
	3. 		(Cancelled)
	14 - 16. 	(Cancelled)

Reasons for Allowance
Claims 1, 5-8, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claimed combination in independent claim 1 including “the partition being as thick as the balance weight… the partition covering the first cylindrical portion at either the first end surface or the second end surface, the balance weight being disposed on the second cylindrical portion, and the partition dividing, from all of the plurality of through holes, both of a front region located in front of a front edge of the balance weight in a rotational direction of the rotor and a rear region located behind a rear edge of the balance weight in the rotational direction of the rotor” is not disclosed or rendered obvious over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        06/07/2022


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Thursday, June 9, 2022